Plaintiff in error was convicted at the April, 1911, term of the county court of Custer county on a charge of selling intoxicating liquor, and was adjudged to pay a fine of one hundred and fifty dollars and serve thirty days in the county jail. Judgment was rendered on the 11th day of May. The appeal was filed in this court on the 12th day of September. No brief has been filed on behalf of the plaintiff in error. The Attorney General has filed a motion to dismiss the appeal on the following ground:
"Because the record shows that this is an attempted appeal from a judgment of conviction for a misdemeanor rendered in the county court of Custer county on the 11th day of May, 1911, and the petition in error and case-made were not filed in this court until the 12th day of September, 1911, more than 120 days after the rendition of such judgment."
There has been no answer to the motion to dismiss. We find that the record supports it. The motion is sustained, and the appeal accordingly dismissed.